Citation Nr: 9919154	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-41 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, coccyx fracture with low back strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals, Caesarian sections, from August 1, 
1995 through June 20, 1996.

3.  Entitlement to an increased (compensable) evaluation for 
residuals, Caesarian sections, from June 21, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1995.

The initial appeal to the Board of Veterans' Appeals (the 
Board) was from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office in Seattle.  The 
veteran, who is also married to a veteran, has since moved to 
San Antonio, Texas, and the RO with current jurisdiction is 
Houston.

Service connection is also in effect for psoriasis and 
residuals of cholecystectomy, each evaluated as 
noncompensably disabling.  During the course of the current 
appeal, service connection was also granted for residuals, 
right wrist sprain with myofascial pain syndrome, and a 10 
percent rating was assigned from the day following separation 
from service.  None of these issues is part of the current 
appeal.

The RO initially assigned and later affirmed a noncompensable 
evaluation for residuals, coccyx fracture with low back 
strain under Code 5299-5295 from August 1, 1995, the day 
following separation from service, from which the veteran 
filed her appeal.  In a rating action in May 1998, the RO 
retroactively increased the rating to 10 percent rating from 
August 1, 1995.  Since the 10 percent rating is not the 
maximum assignable, pursuant to AB v. Brown, 6 Vet. App. 35 
(1993), the issue remains on appeal.


The RO initially assigned a noncompensable evaluation for 
residuals of Caesarian sections from the day following 
separation from service under Code 7699-7805.  The veteran 
filed an appeal with the above determination, after which the 
RO continued the noncompensable evaluation.  However, in a 
subsequent rating action in February 1997, the RO assigned an 
increased (compensable evaluation of 10 percent effective 
from the day following separation from service under Code 
7699-7819.  In that February 1997 rating action, the RO also 
reduced the 10 percent evaluation to noncompensable under 
that same Code effective June 21, 1996.  In neither case is 
the rating the maximum assignable, and pursuant to AB v. 
Brown, supra, the issues remain on appeal.   

Thus, the current appellate issues are as shown on the title 
page of this decision.  Issues ## 2 and 3 are addressed in 
the remand portion of this decision.


FINDING OF FACT

Residuals of a fractured coccyx with low back strain are 
productive of not more than mild or slight disablement. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of fractured coccyx with low back strain are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  
The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the lumbar 
spine is proper.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes.  In addition, Diagnostic Code 5003 is 
to be read in conjunction with 38 C.F.R. § 4.59, and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Evaluations are assignable for lumbosacral strain at zero 
percent when there are subjective symptoms only; a 10 percent 
rating is assignable with characteristic pain on motion.  A 
20 percent rating is assignable when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assignable when severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Alternatively, a rating might be made on the basis of 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent evaluation when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Another alternative rating may be pursuant to Diagnostic Code 
5293, intervertebral disc syndrome, a noncompensable 
evaluation is assignable when postoperative cured; a 10 
percent rating is assignable when mild.  A 20 percent rating 
is assignable when moderate with recurring attacks.  A 40 
percent rating is assignable when severe with recurring 
attacks and intermittent relief.  

A 60 percent rating is assignable when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
There appear to be no other potentially applicable Diagnostic 
Codes which would provide for a higher rating absent 
ankylosis, etc.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran fractured her tailbone during physical training 
in service and underwent various care for symptoms to include 
pain.

On VA examination in October 1995, the veteran complained of 
low grade back pain since 1991, which required that she sleep 
only in certain positions, and became worse if she sat for 
more than 20 minutes.  Pertinent diagnosis was fractured 
coccyx with intermittent symptoms.

Available VA outpatient records are limited, but those in the 
file show no complaints of low back problems related to the 
service-connected fractured coccyx or low back.

VA examination in October 1997 noted a history of the 
veteran's having had injections of pain medications and 
steroids into the coccyx area.  The injury itself had healed, 
but occasionally, she would wake up in the middle of the 
night with a throbbing pain in her lower back which was 
relieved by Aspirin.  The pain would travel from her tailbone 
up towards her mid-spine but not down her legs.  She had no 
leg tingling or weakness, and no bladder or bowel 
incontinence.  

On examination, the veteran had no evidence of sensory 
changes; X-ray of the back was normal.  One examiner's 
pertinent assessment was status post coccyx fracture without 
surgery, with residual intermittent pain in the lower back at 
night relieved by Aspirin without any sensory of motor 
deficits in her leg and no bladder or bowel difficulties.  

Another orthopedic examiner noted that while range of motion 
was generally normal, hyperextension to 20 degrees produced 
some lower lumbar pain.  Palpation of the tailbone was also 
accompanied by some complaints of pain.  The veteran was able 
to straight leg raise to 80 degrees with some mild low back 
pain and pain in the region of her coccyx.  Sensory and 
muscle testing was normal.  The examiner opined that the 
chronic low back strain appeared to be related to the trauma 
to the coccygeal region incurred in service.

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for her residuals of a 
coccyx fracture with low back strain is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, a plausible 
claim has been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  The veteran's assertions concerning 
the severity of her service-connected low back disability 
(that are within the competence of a lay party to report) are 
sufficient to conclude that her claim for an increased 
evaluation is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

Of record are VA examinations showing ongoing complaints of 
some tailbone pain particularly after the veteran stands or 
tries to sleep.  Examination findings reveal some tenderness 
on palpation of the tailbone area, and pain on certain 
motions (hyperextension) of no more than a mild degree.  
There is no sign of sensory or muscular abnormalities, and X-
rays show no sign of osseous damage.  Straight leg raising is 
possible to 80 degrees with some mild low back pain and pain 
in the region of the coccyx.

Thus, the clinical findings confirm the presence of 
intermittent characteristic pain on motion.  However, absent 
any sign of other dysfunction such as muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, or any other symptoms, an evaluation in 
excess of 10 percent is not warranted under Code 5295.  

In that regard, the Board concurs with the recent conclusion 
by the RO that the veteran's symptoms are best reflected in a 
10 percent rating, which the RO has assigned from the day 
following separation from service.  The evidence does not 
sustain that a staged rating is otherwise warranted pursuant 
to Fenderson.  




While the veteran could conceivably be alternatively rated 
under Code 5292, her symptoms are nonetheless clearly no more 
than mild in nature, and in the absence of moderate 
limitation of motion of the lumbar spine, an evaluation in 
excess of 10 percent is not warranted.  Regardless of which 
Code is used, her impairment would result in an evaluation 
not in excess of the now assigned 10 percent.

The Board has also considered the appellant's claim for an 
increased evaluation for her low back disability under 
Diagnostic Code 5293, for intervertebral disc syndrome.  
However, service connection has not been granted for 
intervertebral disc syndrome and such disorder has never been 
diagnosed nor reported as a clinical feature of the 
appellant's overall service-connected low back disability.  
Even considering assignment of a disability rating by analogy 
under this code, the Board finds that in the absence of 
moderate disablement, assignment of the next higher 
evaluation of 20 percent under this code is not warranted.

As the Board noted earlier, with respect to DeLuca, the Court 
has held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59.  

In this case, the medical evidence of record has not 
demonstrated any disablement, additional or otherwise, 
reflective of weakness, fatigability, atrophy, 
incoordination, swelling, deformity, etc., warranting a 
rating in excess of the impairment already contemplated in 
the current 10 percent evaluation with application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45.  As the Board noted 
earlier, radiographic study of the low back has been negative 
for any degenerative changes or arthritis.  Accordingly, an 
increased evaluation under the criteria of 38 C.F.R. § 4.59 
is not warranted.

In view of the demonstrated symptoms with radiation and 
documented pain on movements, the recurrent flare-ups, and 
taking into account the overall examiners' assessments, the 
Board finds that the there is pain on motion only, which is 
generally mild at most.  Accordingly, the Board finds that 
the symptoms at present are entirely consistent with the 10 
percent rating already assigned under Diagnostic Code 5295.   

The RO has determined that the appellant's low back 
disability has not rendered her clinical picture exceptional 
or unusual in nature.  The Board agrees.  In this regard, 
residuals of a fracture of the coccyx with low back strain 
have not been shown to markedly interfere with employment or 
to have required frequent inpatient care as to render 
impractical the application of regular schedular standards.  

The current 10 percent schedular evaluation in the opinion of 
the Board adequately compensates the appellant for the nature 
and extent of severity of her low back disability.  No basis 
has been presented upon which to predicate referral of the 
claimant's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under the criteria of 38 C.F.R. § 3.321(b)(1).

For the foregoing discussed reasons, the Board finds that the 
evidentiary record supports an evaluation of not more than 10 
percent for residuals of coccyx fracture with low back strain 
under any pertinent governing criteria.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for residuals of a 
fracture of the coccyx with low back strain.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to initial evaluation in excess of 10 percent for 
residuals of coccyx fracture with low back stain is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The remand portion of this decision relates to the equitable 
evaluation of service-connected residuals, Caesarian 
sections, first, for the period from day following separation 
from service, August 1, 1995, until June 21, 1996; and then, 
for a second period from June 21, 1996.  In this regard, the 
aggregate issue concerns the propriety of the initial rating, 
and as such, may be subject to "graded ratings" pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran is also entitled to be considered for an 
increased evaluation under all applicable criteria.  See 
Schafrath v. Derwinski, op. cit.  



The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

Where the evidence does not adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (Citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

When VA is on clear notice that additional records may be 
available, as is the case herein, the Court has repeatedly 
held that VA has an obligation to assist the veteran in 
obtaining them.  See, i.e., Epps v. Brown, 9 Vet. App. 341 
(1996).  

All service gynecological records [in the veteran's own name 
as stated above, or any other name] do not appear to be in 
the claims file.  

Similarly, the veteran is married to a serviceman [the RO has 
described him as a "veteran" but it is unclear when he may 
actually still be on active duty or separated from service].  
In any event, most if not all of the veteran's records which 
may have been maintained under her husband's name are not in 
the file.

The Board would note, parenthetically, that in her initial 
claim, and specifically, in a VA Form 21-4138 filed in March 
1996, the veteran stated that the residuals of her Caesarian 
surgeries were causing her to have gynecological problems.  

On the other hand, otherwise, the veteran has seemingly not 
since raised any specific arguments with regard to internal, 
systemic, cyclical, gynecological and/or obstetrical 
residuals, as such, of her inservice surgical and other 
health experiences.  

That conclusion is premised, however, on the unfortunate fact 
that virtually none of her acknowledge several post-service 
gynecological or pelvic evaluations or any related special 
examination reports, etc., are in the file, so what she may 
or may not have alleged on those occasions is not available 
for review.

In that regard, it is also noteworthy that the provisions of 
38 C.F.R. § 4.116 (1998) state that with regard to rating 
gynecological disabilities, given entities are not to be 
considered ratable conditions except surgical complications 
under certain circumstances.  Specifically, the surgical 
complications of pregnancy are not to be held the result of 
service except when additional disability results from 
treatment therein or they are otherwise attributable to 
unusual circumstances of service.  New growths are to be 
rated in accordance with the effect upon parts or organs 
involved whose function is impaired or whose resection or 
excision is indicated.  

The RO has rated the veteran's residuals thereof by analogy 
under 38 C.F.R. § 4.20, on the basis of scarring (Code 7805) 
and "new growths, benign, skin, etc." under Code 7819 which 
are in turn ratable by comparison to eczema dependent on 
location, extent and repugnant or otherwise disabling 
character of manifestations.  It is suggested that the worst 
cases be supported by unretouched photographs, which are not 
of record.  No other alternative Codes have been suggested or 
addressed.

Substantively, the available records for the veteran's 
inservice gynecological and obstetric history in service are 
limited but show, in essence, that she underwent two 
Caesarian section (C-section) surgical procedures, in 1989 
and 1991. 

In service, after the identified, already service-connected 
C-sections, she developed wound infections and dehiscence.  
After the second procedure, she developed a persistent foul-
smelling odor and rash, particularly during the summer 
months, in the area of an "overhang" of skin above the 
surgical area.  This was left open to heal by granulation.



[The Board notes that it is not totally clear when the 
veteran's bilateral tubal ligation (BTL) was performed, i.e., 
whether this was part of the second of these C-sections, 
and/or separately undertaken in or since service.  There is 
also somewhat of a discrepancy in the file currently of 
record as to how many times she has been pregnant and/or how 
many children have been born.  If her C-sections were for her 
first two children, she has quite probably not since had a 
non-C-section childbirth; thus, it remains unclear whether 
she may have had a child (or children) born prior to the two 
inservice C-sections, or may have had a third (or more) C-
section, and if so, whether this was or was not in service, 
etc., and of what impact this may have, if any, on her 
service-connected C-sections or their residuals].

On VA examination in October 1995, there was no sign of 
current rash, but a diagnosis was made of wound dehiscence 
following the second C-section with persistent adipose tissue 
overhanging the incision area with recurrent fungal 
infection.  A pelvic examination was deferred since she had 
just had one [report from which is not of record].

On VA outpatient report on March 27, 1996, it was noted that 
after her C-sections the veteran had dehiscence which had 
healed with resulting abdominal pannus, mild to moderate as 
well as recurrent skin irritation in the areas.  She asked 
for repair.  

An "abdominal sinus tract" was noted on the portion of the 
report dated April 15, 1996.  [This is not otherwise noted 
then or since].

The veteran said that her husband was scheduled to be 
transferred in September 1996, and she did not want to have 
to start over at a new military facility.


VA records show that on April 19, 1996, she was seen with 
complaints of recurrent infections in the surgical areas.  
She said that she had developed dehiscence of her abdomen 
after the C-section in 1991 and subsequent scar formation 
creating a protuberance in the abdomen.  She complained that 
she now had recurrent infections at this site, particularly 
in the summer.  She was also concerned about the scarring 
contribution to her low back pain.  

The examiner noted the presence of recurrent fungal skin 
infections of the abdomen.  Examination showed minimal rectus 
diastasis, and a protuberant, pendulous abdomen with moderate 
tissue laxity.  However, the examiner stated that the veteran 
was not found to be significantly obese otherwise.  There 
were also adipose tissue deposits on both hips and lateral 
thigh areas.  She was scheduled for an abdominoplasty with 
associated bilateral thigh and hip liposuction.  

A single notation is of record that the veteran was given a 
"pre-op" on June 17, 1996.  She apparently underwent the 
abdominoplasty on June 21, 1996, although the report thereof 
is not of record.

On June 24, 1996, a notation was that the veteran was doing 
well and taking minimal pain medication.  The drainage output 
on the right had been at 60 for 2 days and 90 on the left.  
There was some ecchymosis around the umbilicus and sensation 
below that area was intact.  She was felt to be doing well 
and drain-A was removed.  Drain-B was to be removed in two 
days and she was to return in 2 weeks time.

A VA Form 10-0114Q-1, "Same Day Unit Flow Sheet" dated June 
24, 1996, inexplicably indicated that the veteran had 
undergone "breast reduction" on the right and needed a drain 
removed.  Vascular Surgery was to be notified when she 
arrived.  She was to be called June 25; and a notation was 
made on June 26, 1996, that various actions had taken place 
including tolerating fluids, dressing checked, etc.

A notation on July 1, 1996, was that the veteran had not 
taken Percocet since June 23.  She had had 1 suture removed 
from each "hip" on June 26.  Output had increased over the 
past two days.  Examination of her incisions showed slight 
erythema in the peri-umbilical area, nontender and without 
exudate, but with decreased sensation around the umbilicus.  
Drains were to be discontinued and it was felt she was doing 
well.  She was to return in 4 weeks. 

An undated report is of record showing that the veteran was 
doing well, healing well, and happy with the outcome.  She 
was concerned, however, regarding continued numbness in the 
infra-umbilical region and increase of (undecipherable) belt-
like "melanin depositions" (?), the exact cause and nature of 
which were unclear to the examiner.  It was also noted that 
she needed a small "dog ear" deformity corrected on the right 
side.  She was to return on September 30, 1996 and would be 
reevaluated in 2 months.

On VA examination in October 1997, X-rays showed surgical 
clips projected over the lower abdomen.  Gynecological 
evaluation showed that the veteran was using BTL for 
contraception.  She was noted to have abdominoplasty for 
overhanging pannus, constant irritation and infection in the 
intertriginous area, a procedure which was tolerated well 
without complications.  Subjectively, she said that her belly 
button was small, that she had "puffy ears" at the ends of 
the incisions, and there was decreased sensation to no 
sensation at all in an area above and below the umbilicus.  

On examination, it was noted that the veteran was not given a 
gynecological evaluation since that had taken place in 
January 1997 [report from which is not of record], with a 
normal Pap test at that time.  Abdomen examination showed a 
well-healed abdominoplastic procedure with two small areas at 
both ends of the incisions which were somewhat puffy and felt 
due probably to fatty deposits.  There was an area of 
decreased sensation just above and below the artificial 
umbilicus.  

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the claim for increased 
compensation benefits for residuals of Caesarian sections 
pending a remand of the case to the RO for further 
development as follows:

1.  The veteran's complete obstetrical 
and gynecological clinical records from 
service, in her own name and the name of 
her husband individually or as a 
dependent, as well as all such records 
for her since service under her husband's 
name, should be secured from the service 
department(s) and associated with the 
claims file, to include but not be 
limited to complete surgical reports and 
Pap studies, etc.  All attempts to 
acquire such records must be documented 
in the file, and if records are not 
obtained, this must also be documented.

2.  The RO should search for and acquire 
all post-service military and VA clinical 
records, looking for such under all 
pertinent names, including but not 
limited to the complete reports of at 
least two comprehensive gynecological 
evaluations undertaken in 1995 and 1997, 
and these should be added to the claims 
folder.  

3.  With the veteran's identification, 
assistance and authorization or medical 
releases, the RO should also acquired 
complete records of any inservice and 
post-service private gynecological and 
obstetrical care she may have had as 
well, and this should be added to the 
claims folder.  


4.  The veteran should be scheduled for a 
VA examination(s) by an appropriate 
specialist(s), on a fee-basis if 
necessary, to determine the exact extent, 
nature and manifestations of all 
residuals of her C-sections in service 
and associated symptoms, whether of a 
specific cyclic, systemic, gynecological 
nature.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) prior and pursuant to 
conduction and completion of the 
examination and the examination report(s) 
must be annotated in this regard.  

The examiner(s) must specifically 
identify and diagnose all residuals of 
the service-connected Caesarian sections.  
Any opinions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the service-
connected residuals of Caesarian sections 
with application of all pertinent 
criteria discussed earlier including any 
necessary changes in Diagnostic Codes, 
etc.  The RO should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

